Citation Nr: 0911106	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  94-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
(GI) disorder.

2.  Entitlement to service connection for left auditory nerve 
damage.

3.  Entitlement to service connection for brainstem damage, 
other than that already service connected.

4.  Entitlement to an initial rating in excess of 50 percent 
for anxiety disorder.

5.  Entitlement to an initial rating in excess of 10 percent 
for ptosis.

6.  Entitlement to an effective date prior to May 14, 2004 
for the grant of service connection for left brachial plexus 
syndrome with ulnar neuropathy.

7.  Entitlement to an effective date prior to May 14, 2004 
for the grant of service connection for right facial nerve 
damage.

8.  Entitlement to an effective date prior to July 11, 2000 
for an initial 10 percent rating for ptosis

9.  Entitlement to an effective date prior to July 11, 2000 
for an initial 50 percent rating for anxiety disorder.

10.  Entitlement to an effective date prior to February 20, 
1991 for the grant of service connection for right brachial 
plexus injury.

11.  Entitlement to an initial rating in excess of 50 percent 
for shoulder/elbow residuals of right brachial plexus injury.

12.  Entitlement to an initial rating in excess of 40 percent 
for hand/wrist residuals of right brachial plexus injury.

13.  Entitlement to an effective date prior to July 11, 2000 
for the grant of service connection for traumatic arthritis 
of the right shoulder.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 7, 1973 to 
April 25, 1973.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from rating decisions dated in 
May 2001, October 2001, November 2004, April 2005, and 
November 2005.  The Board remanded this case in June 2003 and 
May 2006.  

In October 2007, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing at the RO; a 
copy of the transcript is in the record.

In January 2008, the Board again remanded the case to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional notice and development.  In a November 2008 
rating decision issued in December 2008, the RO granted 
service connection for traumatic arthritis of the right 
shoulder and assigned an initial 20 percent rating, effective 
July 11, 2000.  Thus, this issue is no longer in appellate 
status and the only issues remaining on appeal are those 
listed above.  The case is now before the Board for further 
appellate consideration.

As the appeal arises from a request for higher initial 
ratings following the grant of service connection for ptosis 
and for anxiety, the Board has characterized these issues on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).  Moreover, although the RO 
later assigned initial 10 percent and 50 percent ratings for 
ptosis of the left eye and for anxiety, respectively, 
effective from the date of the award of service connection in 
a November 2004 rating decision issued in April 2005, as 
higher ratings (to include staged ratings) are available, and 
the Veteran is presumed to seek the maximum available 
benefit, the Board has characterized the appeal as 
encompassing the two issues set forth on the title page.  Id; 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an effective date prior to 
February 20, 1991 for the grant of service connection for 
right brachial plexus injury, of entitlement to initial 
ratings in excess of 50 percent for shoulder/elbow residuals 
and in excess of 40 percent for hand/wrist residuals of right 
brachial plexus injury and of entitlement to an effective 
date prior to July 11, 2000 for the grant of service 
connection for traumatic arthritis of the right shoulder are 
addressed in the REMAND portion of the decision below and are 
being remanded to the RO via the AMC.

As final preliminary matters, during his October 2007 Travel 
Board hearing, the Veteran raised a claim for service 
connection for headaches and concerns about an attorneys' 
fees matter regarding his prior representation.  In a 
statement attached to a VA Form 9 dated November 25, 2008 and 
received by the RO in December 2008, the veteran's attorney 
appears to have raised claims for an earlier effective date 
prior to July 11, 2000 for grant of service connection for 
arthritis of the cervical and lumbosacral spine associated 
with right brachial plexus injury with shoulder and elbow 
deficits.  These matters have not been adjudicated and are 
referred back to the RO for clarification and appropriate 
action.


FINDINGS OF FACT

1.  Competent medical evidence indicates that the veteran's 
current irritable bowel syndrome (IBS) is aggravated by his 
service-connected anxiety.

2.  Competent medical evidence establishes that the veteran 
does not have hearing loss of the left ear to an extent 
recognized as a disability for VA purposes; and there is no 
competent medical evidence of a disability of the left 
auditory nerve.

3.  The veteran's residuals of any brainstem damage have been 
considered in the ratings for the veteran's already service-
connected tinnitus, right facial nerve damage, shoulder/elbow 
and hand/wrist residuals of right brachial plexus injury, 
arthritis of the right shoulder and of the cervical and 
lumbosacral spine, and left brachial plexus syndrome with 
ulnar neuropathy; there is no competent, probative evidence 
of another separate and distinct disorder other than that 
already service connected for which service connection may be 
awarded.

4.  Since the award of service connection, the medical 
evidence of record shows that the veteran's anxiety has been 
primarily manifested by some social isolation and avoidance; 
anxiety; depression; irritability; short temper; sleep 
difficulties; and some difficulty in maintaining social 
relationships; without any evidence of delusional ideations, 
hallucinatory perceptions, or obsessive-compulsive 
tendencies, resulting in occupational and social impairment 
with reduced reliability and productivity.

5.  The veteran's presbyopia (refractive error) is not a 
disability for VA compensation purposes; and, since the award 
of service connection, the veteran's ptosis of the left eye 
has not obscured one-half of the pupil or more, or resulted 
in no more than moderate disfigurement, and his corrected 
vision has been 20/20, bilaterally. 

6.  Prior to May 17, 2004, there is no evidence in the record 
of receipt of a claim for service connection either for left 
brachial plexus syndrome with ulnar neuropathy or for right 
facial nerve damage.

7.  Prior to July 28, 2000, there is no evidence in the 
record of receipt of a claim for service connection either 
for ptosis or for anxiety disorder; an initial rating may not 
be assigned prior to the date of receipt of an initial claim 
for service connection.


CONCLUSIONS OF LAWS

1.  Resolving all doubt in the veteran's favor, the criteria 
for service connection for a GI disorder are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for left auditory 
damage are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

3.  The criteria for service connection for brainstem damage, 
other than that already service connected, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2008).

4.  The criteria for an initial rating in excess of 50 
percent for anxiety are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.7, 4.125, 4.126, 4.130, Diagnostic 
Code 9400 (2000-2008).

5.  The criteria for an initial rating in excess of 10 
percent for ptosis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.7, 4.20, 4.84a, Diagnostic Code 6019 
(2000-2008); 4.118, Diagnostic Code 7800 (effective prior to 
August 30, 2002); 4.118, Diagnostic Code 7800 (effective 
since August 30, 2002).

6.  The claim for an effective date prior to May 14, 2004 for 
the grant of service connection for left brachial plexus 
syndrome with ulnar neuropathy is without legal merit.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.400 
(2008).

7.  The claim for an effective date prior to May 14, 2004 for 
the grant of service connection for right facial nerve damage 
is without legal merit.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 
3.155, 3.157, 3.159, 3.400 (2008).

8.  The claim for an effective date prior to July 11, 2000 
for an initial 10 percent rating for ptosis is without legal 
merit.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 
3.159, 3.400 (2008).

9.  The claim for an effective date prior to July 11, 2000 
for an initial 50 percent rating for anxiety disorder is 
without legal merit.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 
3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id. 

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Initially, given the Board's favorable disposition of the 
veteran's claim for service connection for a GI disability, 
the Board finds that all notification and development action 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.  As will be explained below, the earlier 
effective date claims decided herein lack legal merit, as the 
effective date of service connection and/or an initial 
disability rating can be no earlier than the receipt of the 
initial claim for service connection; therefore, the duties 
to notify and assist required by the VCAA are not applicable 
to these particular claims on appeal.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Even so, the Board notes that 
a March 2006 letter provided notice to the Veteran regarding 
the assignment of effective dates and statements of the case 
(SOCs) dated in March and September 2006 and a November 2008 
supplemental SOC (SSOC) set forth the criteria governing the 
assignment of effective dates and readjudicated his earlier 
effective date claims. 

In this appeal, letters dated in January 2003, September of 
2003 and August 2005 collectively provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claims for service connection and for higher 
disability ratings, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence would be obtained by VA, and that he should send the 
information describing additional evidence or the evidence 
itself to the VA.  In these letters, the RO provided notice 
regarding service connection on a direct basis and asked the 
claimant to send VA any evidence in his possession pertaining 
to his claims.  In a March 2006 letter, the RO also provided 
notice as to how disability ratings and effective dates are 
assigned (if service connection is granted), and the type of 
evidence that impacts these types of determinations, 
consistent with Dingess/Hartman.  
 
After the Veteran was afforded opportunity to respond to each 
notice identified above, the November 2008 SSOC reflects 
readjudication of the claims decided herein on appeal.  
Hence, while some of this notice was provided after the 
rating actions on appeal, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board finds no prejudice to the Veteran in proceeding 
with the present decision with regard to the veteran's higher 
initial rating claims.  In a March 2006 SOC and a November 
2008 SSOC, the Veteran was later provided with information 
concerning the relevant diagnostic codes and their 
application and the criteria for an extraschedular rating, 
and the Veteran has given testimony and made statements, to 
include through his representative/attorney, indicating 
actual knowledge of what would be required for higher initial 
ratings.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. 
§ 5103A (a), (b), (c).  Specifically, the RO secured and 
associated with the claims file all available evidence 
pertinent to the claims decided herein, including service 
treatment records, reports of private, Social Security 
Administration (SSA) and VA examinations, lay and private 
physicians' statements, additional SSA records, and VA 
treatment records.  The Travel Board testimony and statements 
submitted by the Veteran and others, on his behalf, have also 
been associated with the record.  Given the foregoing, the 
Board finds that the RO has substantially complied with the 
Board's remands with regard to the claims decided herein.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

II. Background

The veteran's service treatment records reflect that he was 
found qualified for induction in a January 1973 examination 
report.  At the time of examination, the Veteran reported 
that he had been hospitalized in 1972 in connection with a 
motorcycle accident.  Service treatment records reflect that 
on April 10, 1973, he appeared on sick call with complaints 
of right shoulder pain of 1 1/2 years' duration.  The Veteran 
reported that he had been in a "cycle" accident.  His right 
shoulder appeared to be out of place and limitation of motion 
was noted.  Eight days later, the Veteran appeared before a 
Medical Board.  He indicated he had injured his right 
shoulder in a motorcycle accident two years prior to 
induction, but stated there had been no obvious injury and no 
medical treatment coincident with the injury.  The Veteran 
reported decreased strength in the right shoulder area and 
decreasing muscle mass in the time period following the 
accident, and stated he had not reported such symptoms at the 
time of his induction.  Physical examination revealed mildly 
atrophic, right upper extremity muscles, with grip weakness 
in the right arm.  Findings were stated to be consistent with 
a brachial plexus injury primarily involving the fifth 
cervical segment nerves, the dorsal scapular nerves, the 
medial pectoral nerves and the lateral pectoral nerves.  A 
Sprengle's deformity was also noted.  The Medical Board 
determined that the veteran was unfit for further service by 
reason of physical disability that was neither incurred in 
nor aggravated by active service.  The diagnoses were 
brachial plexus injury, old right, existing prior to entrance 
(EPTE); and atrophy, pectoralis major, right, EPTE.

In a September 1981 private evaluation, Dr. W. H. A., Jr., 
M.D. at Sparrow Hospital completed electrodiagnostic studies 
which were within normal limits for the musculocutaneous 
nerve as well as for the median nerve on the right.  The 
Electromyography (EMG) revealed abnormalities in the right 
shoulder girdle groups and the biceps 

On January 4, 1984, the RO received the veteran's initial 
claim for compensation benefits based on a right brachial 
plexus injury.  At that time, the Veteran indicated he had 
not previously filed any claim for VA benefits.

In a March 1984 rating decision issued in April 1984, the RO 
denied service connection for a right shoulder condition.  
The Veteran asserted that the claimed disability was the 
result of an in-service injury, falling from a rope at a 
significant distance.  RO's denial noted that service records 
did not bear this out and that they clearly showed that his 
right shoulder condition was the result of an injury prior to 
service with no evidence of aggravation during the veteran's 
very short period of military service.

In March 1985, the RO received the veteran's request to 
reopen his claim, along with copies of private hospital 
records showing that he was admitted on August 13, 1970 after 
a motorcycle accident suffering abrasions and lacerations to 
the face and hands and a moderate concussion.  On physical 
examination, the veteran's right arm was tender; however, 
deep tendon reflexes were normal and no limitation in 
movement was noted.  X-rays of the skull, facial bones and 
dorsal and lumbar spine were negative.  In an accompanying 
statement, the Veteran indicated he had entered service in 
good condition, but because he was unable to do three chin-
ups he was sent to a conditioning unit.  He reported that he 
had landed on his right shoulder in connection with a rope 
climbing exercise and heard a snapping sound in his right 
shoulder.

The RO reopened and denied the veteran's claim for service 
connection for a right shoulder disability in an April 1985 
rating decision, based on consideration of service records 
and private medical records, received since the 1984 
decision.  The private medical records revealed treatment for 
a closed-head injury and multiple abrasions and lacerations 
following a 1970 motorcycle accident.  X-rays taken at that 
time showed a slight straightening of the lumbar curve with a 
tendency of S1 to be transitional.  Clinical examination 
reflected no abnormalities of the spine or upper extremities.

In April 1985, the RO also considered private medical reports 
dated from July to September 1981, which show a diagnosis of 
a Sprengle's deformity and neurologic deficit in the right 
upper extremity.  In a report of a July 1981 examination of 
the Veteran, W. J. P., D.O. recorded the veteran's contention 
that he sustained a right shoulder injury in service after 
falling from a rope.  Physical examination disclosed the 
presence of right upper extremity atrophy and weakness, with 
winging of the right scapula.  The Veteran was diagnosed with 
spasm of the trapezius and levator scapula with atrophy and 
possible disruption of associated muscles, and secondary 
atrophy of the right upper arm with winging of the right 
scapula.  Similarly, in a July 1981 report of examination, T. 
C. B., M.D. noted that he had diagnosed the Veteran in 1974 
with Sprengel's deformity and that the Veteran gave a history 
of a right shoulder injury during service.  Examination 
disclosed the presence of elevated scapulae and weakness of 
the right upper extremity.  X-rays of the shoulders showed 
elevated scapulae, as well as the presence of spurs of the 
medial humerus adjacent to the head, suggestive of 
impingement with shoulder motion.  The Veteran was diagnosed 
with Sprengel's deformity with a neurological deficit on the 
right of undetermined etiology.

In a September 1981 letter, W. H. A., Jr., M.D. noted the 
veteran's history of a traumatic right shoulder injury in 
service and also considered the results of clinical 
examination and diagnostic testing.  Examination disclosed 
the presence of a high-riding right scapula with winging as 
well as atrophy of the right upper extremity.  
Electrodiagnostic studies were within normal limits for the 
musculocutaneous nerve as well as for the median nerve on the 
right.  EMG studies of the right upper extremity were 
described as abnormal, particularly in the right shoulder 
girdle groups and the biceps.  Dr. W. A., Jr. concluded that 
the most likely diagnosis would be a brachial plexus injury 
such as what would be produced from an injury like the one 
claimed by the Veteran to have occurred in the accident which 
the Veteran described in the Marine Corps.  Dr. W. A., Jr. 
noted, however, that the veteran's clinical presentation was 
not entirely consistent with such a claimed injury, and he 
therefore concluded that he could not define the original 
injury.  Dr. W. A., Jr. also noted that the veteran's 
impairment could be congenital in origin.  Dr. W. A., Jr. 
opined that it was probable that the veteran's injury went 
back at least seven years, if not a congenital deformity.

In a July 1986 letter, R. W., D.O. noted that the Veteran had 
reported injuring his right shoulder in service.

In a statement received by the RO in September 1988, the 
Veteran expressed disagreement with the denial of service 
connection for residuals of his right brachial plexus injury.  
He indicated that his representative had failed to previously 
submit his notice of disagreement (NOD) and that he had been 
told his appeal was pending.  In a November 1988 letter, the 
RO advised the Veteran that no timely NOD had been received; 
the Veteran appealed the timeliness determination.  He later 
expressed the desire to withdraw his appeal as to timeliness, 
but to "reserve the right to continue this action for 
retroactive relief."

On February 20, 1991, the RO received a statement in which 
the Veteran expressed a desire to reopen his claim, the 
content of which pertains to the procedural course of the 
veteran's claim.  

During a June 1991 RO hearing, the Veteran presented 
testimony with regard to service connection for a right 
shoulder/arm condition and whether the NOD in 1984/1985 was 
timely received.  He also submitted six lay statements in 
which his friends and relatives indicated that they were 
unaware of any pre-service shoulder problems but saw problems 
in the years following the veteran's service.

In a July 1991 rating decision, the RO again reopened and 
denied service connection for right shoulder problems, citing 
consideration of lay statements as to the absence of right 
shoulder problems prior to service and the veteran's detailed 
testimony.  In October 1991, the RO received the veteran's 
NOD with respect to the recent denial of his claim for 
service connection for residuals of a right brachial plexus 
injury effective back to the date of his original claim 
and/or discharge from service.  The Veteran perfected an 
appeal after the RO's issuance of an SOC.  The veteran's 
statements reflected argument pertinent to only the right 
shoulder.

During a March 1994 Travel Board hearing, the Veteran alleged 
that he did not sustain any right shoulder injuries prior to 
service, including as a result of his motorcycle accident, 
and that he was not aware of any Sprengel's deformity until 
it was identified in service.  He testified that he first 
injured his right shoulder when he fell from a rope in 
service and that all references in his service treatment 
records to the effect that he injured his right shoulder 
prior to service either reflected misunderstandings by his 
examiners, or were false.  The Veteran argued that the 
Medical Board's conclusions regarding the origin and 
aggravation of his disability should be disregarded.  The 
veteran's mother testified that the Veteran was hospitalized 
for about six days following his 1970 motorcycle accident.
 
In a September 1996 decision, the Board determined that the 
Veteran had failed to provide new and material sufficient to 
reopen his claim of entitlement to service connection for a 
right shoulder disability.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court) (formerly the United States Court of Veterans 
Appeals).  In an October 1998 Order and November 1998 
Judgment, the Court vacated the September 1996 Board decision 
and remanded the claim for readjudication consistent with the 
Court's Order.  In April 1999, the Board remanded the case to 
the RO for compliance with the Court's Order.

In a September 1998 report, J. L. K., M.D. stated that he had 
reviewed the veteran's medical records, but could find no 
evidence that the Veteran had right shoulder disability prior 
to service.  He noted that if the Veteran in fact had a 
Sprengel's deformity or brachial plexus deficit prior to 
service, such abnormalities would have been readily 
identified at his entrance examination.  Dr. J. L. K. also 
indicated that the veteran would not have been able to endure 
basic training for any appreciable length of time had the 
brachial plexus injury existed prior to service.  Dr. J. L. 
K. stated that a diagnosis of a brachial plexus injury was 
consistent with the type of trauma claimed by the Veteran, 
and he concluded that the Veteran had sustained a permanent 
brachial plexus injury in service.

In April 1999, the Board again remanded the case to the RO 
for initial consideration of the September 1998 private 
medical report.

In a July 1999 rating decision, the RO determined that the 
April 1985 rating decision, denying service connection for a 
right shoulder disability, did not contain clear and 
unmistakable error (CUE).

In September 1999, the veteran's attorney submitted copies of 
several private evaluations and private practitioners' 
statements, along with photographs of the Veteran taken in 
May 1999.  The May 1999 photographs of the Veteran show both 
of his shoulders.  

During a June 1999 evaluation by E. S. R., M.D., the Veteran 
reported that he had experienced no right shoulder problems 
prior to service, although he admitted that he could not 
perform pull ups with his hands close together, and that he 
was placed in a physical conditioning platoon in service.  He 
indicated that, while attached to this platoon, he fell from 
a rope and landed on his right shoulder.  The Veteran 
reported that he thereafter experienced right shoulder 
problems and was discharged.  He was involved in a second 
motorcycle accident in 1984, but denied sustaining any right 
shoulder injury from that incident.  Following an examination 
of the Veteran, Dr. E. S. R. concluded that the veteran's 
current right shoulder disability was caused or aggravated by 
his period of service.  He noted that the veteran's claimed 
injury in service was a classical way of tearing the brachial 
plexus, and that the veteran's complaints in service were 
consistent with this type of injury.  Dr. E. S. R. stated 
that the veteran would not have been able to pass his service 
entrance examination had his right shoulder disability 
existed prior to service, nor would he have been able to 
participate in basic training for any extended length of 
time.  In a March 2000 statement, Dr. E. S. R. explained as 
to how he would evaluate the current severity of the 
veteran's right shoulder disability.

Similarly, in an August 1999 statement, J. J. K., D.C. also 
noted that if the Veteran had a brachial plexus injury prior 
to service, it would have been obvious at his entrance 
examination, and the Veteran would not have been able to 
complete several weeks of basic training.  Dr. J. J. K. 
concluded that the veteran's current right shoulder 
disability was caused or aggravated by service.

A September 1999 private pathology report of a biopsy of the 
distal esophagus reflects a microscopic diagnosis of benign 
squamous mucosa with mild non-specific esophagitis. 

The University of Michigan Medical Center records dated in 
September 1999 document right shoulder complaints by the 
Veteran and record his allegation that he injured the 
shoulder in service.

During a March 2000 video conference Board hearing, the 
Veteran reiterated his allegation that he did not sustain any 
right shoulder injuries prior to service, including as a 
result of his motorcycle accident, and that he was not aware 
of any Sprengel's deformity until it was identified in 
service.  He maintained that he first injured his right 
shoulder when he fell from a rope in service and that all 
references in his service treatment records to the effect 
that he injured his right shoulder prior to service either 
reflected misunderstandings by his examiners, or were false.  
The Veteran argued that the Medical Board's conclusions 
regarding the origin and aggravation of his disability should 
be disregarded.  He also clarified that he was not alleging 
that his period of service chronically worsened his 
congenital Sprengel's deformity, but rather was limiting his 
argument to the contention that he sustained a right brachial 
plexus injury in service.  The veteran's mother testified 
that the Veteran never had a right shoulder disability prior 
to service, but that she noticed a deformity affecting his 
right shoulder immediately after service.

At the time of the Board video conference hearing, the 
Veteran submitted a March 2000 statement, in which Dr. E. S. 
R. described the functional limitations due to the veteran's 
right shoulder disability as including limited motion of the 
right shoulder and arm, paralysis of the biceps and triceps 
affecting the elbow, loss of wrist stabilizers (extensor 
muscles) and moderate sensory loss of dominant right hand 
with associated decrease in fine motor skills.

In a June 2000 decision, the Board reopened and granted 
service connection for a right shoulder disability due to a 
right brachial plexus injury.  The Board also remanded the 
case to the RO for the issuance of an SOC with regard to 
whether there was CUE in the April 5, 1985 RO decision 
denying entitlement to service connection for a right 
shoulder disability.

In two July 2000 statements, J. J. K., D.C. indicated that 
residuals from the veteran's in-service injury include 
chronic heartburn and depression related to his chronic 
thoracic spine and low back pain and myospasms.  The Veteran 
continued to report that he was unable to have a restful 
night's sleep due to his chronic pain.  The chiropractor 
stated that this altered sleep pattern probably contributed 
to his depressive state.

In July 2000, the RO received copies of 1999 Clinton County 
Counseling Center, Mid-Michigan Family Health Center and 
Christo Rey Family Health Clinic treatment records and of a 
July 2000 SSA psychological evaluation.  

Clinton County Counseling Center records reflect that from 
February 1999 to May 1999, the Veteran had run out of the 
prescription for Paxil and had started feeling nervous, shaky 
and anxious.  The Veteran reported that he had achieved the 
therapy goal of freedom from anxiety with the medication and 
felt otherwise satisfied with his functioning and his life.  
He attended three sessions but did not want to work on 
objectives for therapy.  The Veteran did not want "a real 
job" because he would be financially secure when he finally 
won his case against the Marines and was granted disability 
compensation.  The diagnosis was anxiety disorder NOS (Not 
Otherwise Specified).  

Mid-Michigan Family Health Center and Christo Rey Family 
Health Clinic treatment records reveal that he was prescribed 
Paxil for chronic pain and anxiety.  A February 2000 barium 
enema examination was normal.

During a July 2000 SSA psychological evaluation, the Veteran 
appeared oriented and was able to follow 
directions/instructions without any observed difficulty.  The 
veteran's right bicep area was significantly atrophied and he 
reported that he had had to learn to perform tasks with his 
left arm.  He also reported experiencing anxiety and 
depression and that he had had some psychotherapy 
intervention through the Clinton County Community Mental 
Healthy in 1997 and 1998, attending twice monthly sessions 
for a period of about six months for depression.  The Veteran 
took Paxil daily for depression.  He reported sleeplessness 
due to numbness and physical spasms which interfered with his 
ability to sleep.  The Veteran had been employed for 18 
months as a counter sales person for an auto parts store and 
indicated that he got a lot of muscle cramps and aches and 
pains that presented difficulties with completing his work 
activities.  He denied any history of significant 
difficulties of a psychological nature which could be related 
to any psychosis, including hallucinations or delusions.  The 
Veteran also denied suicidal ideation or attempts.  He 
reported current depression problems related to physical 
limitations and considerable anxiety and fearfulness 
regarding the future from an employment and financial 
standpoint.  The Veteran indicated that he had experienced 
abdominal pain and some passing of blood in his stool and 
that he had undergone tests, including an endoscopy but could 
not find any conclusive reason for the bleeding and was told 
that it was "probably stress."  His symptoms included 
restlessness, less interest in other people or things than 
before, fatigue due to less sleep, sadness, lack of 
confidence, feelings of emptiness, loneliness and 
helplessness, and frequent feelings of nervousness, 
depression, unhappiness, anxiety or tenseness.  In summary, 
the Veteran presented with dynamics consistent with 
depression and anxiety related to long-term physical 
limitations and pain.  The diagnostic impression included 
chronic dysthymic disorder (mild to moderate) and Generalized 
Anxiety Disorder (GAD), moderate.  He was assigned a Global 
Assessment of Functioning (GAF) score of 54, current and for 
the past year.

In a statement dated July 11, 2000, and date-stamped as 
received on July 28, 2000, the veteran identified additional 
disabilities claimed to be secondary to and the result of his 
service-connected right shoulder disability.  The 
disabilities listed included GI disturbance, acid reflux; 
ptosis, blurred vision in the left eye; and generalized 
anxiety/depressive disorder.

Between May 1998 and November 1998, the Veteran was seen at 
the Clinton County Counseling Center for individual 
cognitive-behavioral therapy and insight therapy.  He 
presented with a lengthy history of anxiety attacks, closed-
head injury, brachial plexus injury, etc.  He was agitated, 
frustrated and had chronic occupational problems.  He learned 
relaxation techniques and other adaptive outlets for anger.  
Paxil and Ambien were prescribed.  A termination summary 
reflected that his goal of freedom from anxiety symptoms had 
been achieved.  He learned self-empowerment, got out of a 
self-defeating relationship, was making an improved 
occupational adjustment, and looked at the future more 
optimistically.  The final primary diagnosis was anxiety 
disorder NOS.

During a September 2000 private evaluation performed by K. 
H., M.D., the Veteran complained of stomach pain the past 
three weeks with much gas.  Blood was found in the stool.  He 
had had upper and lower GI series more than five years ago.  
No liver or gall bladder disease was noted.  On examination, 
the Veteran complained of vision blurring at times.  No 
syncope or seizures was noted.  Stomach tenderness was found 
in the left lower quadrant.  Problems were ulcer disease and 
esophagitis.

In a September 2000 statement, A. J. G., M.D., F.A.C.S. 
indicated that he had evaluated the Veteran in July 2000 for 
episodes of disequilibrium, that the Veteran reported began 
with an in-service injury falling from a height of 40 feet 
and landing on his neck and shoulders.  Since that time the 
Veteran stated that he had episodes of true vertigo on a 
daily basis usually when he moved quickly.  He did not have 
symptoms of true positional vertigo.  He had the sensation of 
tilting to one side or the other; he also got spinning 
vertigo.  Episodes lasted between two and three minutes and 
were associated with nausea and staggering, but no vomiting 
or falling.  He complained of chronic headaches and 
intermittent episodes of blurred vision and felt that his 
hearing was slightly decreased.  Examination of the veteran's 
ears, nose, and throat was entirely normal, while 
neurological examination was abnormal.  He had significant 
disconjugate gaze involving the left eye as well as ptosis of 
his upper lid.  The remainder of the cranial nerves were 
normal.  An audiogram was relatively unremarkable with 
minimal sensorineural hearing loss compatible with his age, 
as well as some higher frequency loss compatible with 
acoustic trauma.  His electronystagmagram (ENG) was normal 
except for abnormalities detected in difficulty using his 
left eye for tracking.  Dr. A. J. G. felt that the veteran's 
complaints were not of a labyrinthine nature and recommended 
evaluation by a neurologist and an ophthalmologist.

An October 2000 VA electromyography (EMG) revealed right 
brachial plexopathy (involving the posterior cord), normal 
motor sensing of the right median and ulnar nerves and the 
cervical paraspinal.  There was no evidence of cervical 
radiculopathy.

During a January 2001 private neurological evaluation, the 
Veteran reported that the residual effects of his in-service 
fall while climbing a rope included a progressive loss of 
strength in the right upper extremity, difficulty closing his 
right eye, and inability to move the right side of his face.  
He complained of difficulty focusing visually and continuing 
spasms of his right upper extremity and intermittent 
dizziness and insomnia.  His right shoulder blade was 
markedly winged and the musculature of his right upper arm 
was severely atrophied.  He was on no medications.  R. M. S., 
M.D. indicated that the results of electrodiagnostic testing 
were abnormal and revealed that both ulnar nerves conduct 
slowly and that the left brainstem auditory nerve had more 
damage than the right auditory nerve probably relating to 
coup and contrecoup  of the brainstem at the time of impact 
and bouncing of the body on impact.  The left median nerve 
was abnormal, although the right median nerve was 
electrophysiologically with the limits of normal.

In a May 2001 rating decision, implementing the Board's June 
2000 decision, the RO awarded service connection for a right 
brachial plexus injury and assigned an initial 50 percent 
rating for shoulder and elbow residuals and an initial 40 
percent rating for hand and wrist residuals, effective 
February 20, 1991.  The RO also determined that an earlier 
effective date for service connection for a right brachial 
plexus injury was not shown due to CUE in a March 1984 rating 
decision, denying the veteran's claim for service connection 
for a right shoulder disability.

Later the same month, the Veteran filed an NOD with regard to 
the initial disability ratings assigned for residuals of a 
right brachial plexus injury and the effective date 
established for service connection.

During a June 2001 VA eye examination, the veteran's visual 
acuity at distance was 20/15 in the right eye and 20/20 in 
the left eye.  His pupils were equal and round; his 
extraocular muscle function and confrontation visual fields 
were full.  He manifested a ptosis of the left upper and 
lower eyelid; the left upper lid was about three millimeters 
and the left lower lid was about one millimeter.  
Biomicroscopy was unremarkable.  A dilated fundus examination 
revealed no intraocular abnormalities.  He had early 
presbyopia, but otherwise presented with no functional eye 
problems.  The impression included an acquired ptosis of the 
left upper and lower lid, secondary to what is presumed to be 
sympathetic nerve damage associated was previous neck injury.

During a June 2001 VA mental disorders examination, the 
Veteran reported that pre-service he worked in gas stations 
and that post-service he worked odd jobs, such as stocking 
merchandise in the automotive department at a Meijer's and in 
clothing stores.  Most recently he had been working in an 
automobile parts store for a couple of years.  He indicated 
that he had good attendance and that his employer was 
satisfied with his work performance.  The Veteran reported 
that he had troubling anxiety that interfered with his 
ability to get to sleep, but generally he could do so in a 
reasonable period of time, but only stay asleep for an hour 
and a half to two hours, and then his sleep was erratic.  The 
one time before when he sought help for his anxiety, he had 
only slept eight hours in three weeks.  He reported suicidal 
ideation but no plans.  When his anxiety was at its worse he 
lost 15 pounds.  On mental status examination, the Veteran 
was hyperactive with his movements being rapid and darting.  
He was restless rocking, back and forth in his chair.  His 
speech was rapid but of normal volume.  His thoughts were 
organized, goal-directed with no delusions or hallucinations.  
His memory and concentration were intact.  The Veteran had 
several days growth of facial hair and a mustache.  He was 
wearing clean and casual attire adequate for the weather.  
The examiner diagnosed generalized anxiety that he opined was 
directly related to the veteran's service-connected physical 
disability.  He assigned a GAF score of 70.

During a June 2001 VA audio examination, the veteran reported 
infrequent unsteadiness when moving quickly and of having had 
a recent private evaluation of his hearing and balance 
system.  He reported that his audiogram was unremarkable and 
that an ENG was normal except that his left eye had abnormal 
tracking ability.  The Veteran denied ear pain, ear drainage, 
ear surgery, vertigo, facial numbness/tingling, and familial 
deafness.  Audiogram and word recognition results did not 
meet the requirements for compensable hearing loss under the 
provisions of 38 C.F.R. § 3.385.  Otoadmittance testing, 
along with negative, contralateral, acoustic reflex decay, 
revealed normal middle ear function and suggested normal 8th 
nerve function, bilaterally.  

In an October 2001 rating decision issued in November 2001, 
the RO, in pertinent part, granted service connection for 
anxiety and for ptosis and assigned initial 30 percent and 
noncompensable (0 percent) ratings, respectively, effective 
from July 11, 2000.  This decision also denied service 
connection for GI disturbances.

In December 2001, the Veteran filed an NOD with regard to the 
denial of service connection for GI disturbances and with 
regard to the initial disability ratings assigned for anxiety 
and ptosis and the effective date established for service 
connection, claiming that his GI problems are secondary to 
chronic pain and sleep disturbance which are directly related 
to his service-connected brachial plexus injury and that he 
warranted a compensable rating for disfigurement for ptosis 
and an effective date to coincide with that given for 
service-connected right brachial plexus injury.

During a February 2002 Decision Review Officer (DRO) 
Conference, the Veteran requested that the ptosis evaluation 
be revisited and stated that he was no longer working and 
that he had been hospitalized with rectal bleeding.  

In a February 2002 rating decision issued in March 2002, the 
RO, in pertinent part, confirmed the initial, noncompensable 
rating for ptosis.

In an October 2002 VA Form 9, the Veteran asserted that he 
warranted higher initial ratings for anxiety and ptosis and 
that service connection should be granted back to 1984 for 
these disabilities and for GI disturbances.

A January 2003 VA mental health note reflects that the 
Veteran complained of anxiety, depression and sleep problems.  
He had problems staying asleep, waking almost every hour, 
which he felt was related to back pain an anxiety.  The 
Veteran described being irritable, short-tempered and quick 
to anger.  He was not currently taking any psychotropic 
medications.  When the Veteran got very tense he would lie 
down, meditate and do breathing exercises that sometimes 
helped.  He was depressed.  He denied thoughts of hurting 
self/others; however, he admitted to having had intermittent 
thoughts of hurting himself without plan/intent.  He stated 
that he enjoyed life.  The Veteran denied tearful episodes 
but indicated the he had lost interest in most previously 
pleasurable activities because of his physical disabilities.  
He felt helpless and hopeless at times.  He had episodes of 
high anxiety three or four times per week.  The Veteran 
denied any history of seizures.  He denied hallucinations and 
memory problems, but reported having some attention and 
concentration problems.  On examination, the Veteran was 
alert, friendly, cooperative, relevant, coherent, and 
oriented by person, place and time.  Grooming, hygiene and 
dress were good.  Speech was clear; thoughts were organized.  
Eye contact was good.  His behavior was spontaneous.  Affect 
and mood were congruent with content; overall affective tone 
was somewhat diminished.  No gross impairment of memory, 
attention or concentration was noted.  The assessment was no 
psychotic trends, but depressed and anxious.  Medications 
were indicated for depression, anxiety and insomnia.  He was 
not a danger to self/others.

A March 2003 VA eye progress note gave an impression of 
presbyopia and ptosis of the left eye (long-standing since a 
brainstem injury at age 17 by the veteran's report).

A March 2003 VA mental health note reflected that the Veteran 
had stopped Paroxetine four days earlier because it made him 
dizzy and other medications because of their side effects.  
He had problems staying asleep, waking almost every hour, 
which he felt was related to back pain an anxiety.  The 
Veteran still was irritable, short-tempered and quick to 
anger, but thought the Paroxetine helped some with these 
symptoms.  He was still depressed.  The Veteran denied any 
thoughts of hurting self/others.  He also denied any tearful 
episodes.  The Veteran was starting to regain interest in 
things he liked to do, but still felt helpless and hopeless 
at times but not as much as he was.  He had episodes of high 
anxiety three to four times a week.  When he gets very tense, 
he lays down, meditates and does breathing exercises which 
help.  He denied significant memory problems, hallucinations 
or paranoia.  The Veteran reported attention and 
concentration problems and poor appetite.  On examination, 
the Veteran was alert, friendly, cooperative, relevant, 
coherent, and oriented by person, place and time.  Grooming, 
hygiene and dress were good.  Speech was clear.  Thoughts 
were organized.  Eye contact was good.  His behavior was 
spontaneous.  Affect and mood were congruent with content; 
overall affective tone remained diminished.  No gross 
impairment of memory, attention or concentration was noted.  
He maintained a sense of humor.  The assessment was no 
psychotic trends, continued depressed and anxious.  
Medications were not effective.  He was not a danger to 
self/others.

The veteran's self-reported history at a contemporaneous VA 
psychosocial history/assessment were similar to those 
described above.  On mental status examination, he was 
casually dressed, friendly, oriented and cooperative.  Mood 
was normal with no evidence of suicidal ideation and no 
evidence of a thought disorder.  Memory, insight and judgment 
were all good.  The assessment was GAD.  A GAF score of 50 
was assigned.

During a March 2003 VA medical clinician visit, the Veteran 
complained of right lower quadrant ventral hernia of the 
abdomen which bulged and came and went with things like 
sneezing or coughing or bearing down-anything that increased 
intra-abdominal pressure.  A review of systems revealed no 
chest or abdominal pain, no diarrhea or constipation, and no 
bright red blood in the stool or urine.  On examination the 
abdomen was soft, nontender without mass or 
hepatosplenomegaly.  The assessment included a new problem of 
right lower quadrant ventral hernia of the abdomen.

In a June 2003 decision, the Board, in pertinent part, found 
that CUE was not contained in March 1984 and April 1985 
rating decisions, denying service connection for a right 
shoulder disability; and denied the veteran's claims for an 
effective date prior to July 11, 2000, for service connection 
for anxiety and for ptosis, noting that the record failed to 
reveal that the Veteran had raised a claim for service 
connection for an anxiety disorder or ptosis prior to July 
11, 2000.  The Board remanded the issues of entitlement to 
service connection for a GI disability and for higher initial 
ratings for anxiety and ptosis for additional development.

During an August 2003 VA mental health visit, the Veteran 
complained of blurred vision.  He stated that his friends 
told him that he seemed more depressed, but he felt that he 
was just tired of not being able to do anything.  He was 
getting six hours of good sleep per night and felt rested in 
the morning.  Although back pain still sometimes woke him up 
he was now able to go right back to sleep.  He was still 
depressed, irritable, short-tempered and quick to anger but 
thought the medications had helped some.  The Veteran 
reported some thoughts of hurting others but without 
plan/intent.  He felt helpless and hopeless sometimes, but 
was starting to regain interest in some things that he liked 
to do.  The Veteran denied significant memory problems, 
hallucinations and paranoia.  He described his attention and 
concentration as alright.  On examination, the Veteran was 
alert, friendly, cooperative, relevant, coherent, and 
oriented by person, place and time.  Grooming, hygiene and 
dress were good.  Speech was rapid, pressured and over 
productive.  Thoughts were organized.  Eye contact was good.  
His behavior was spontaneous.  Affect and mood were congruent 
with content; overall affective tone remained diminished.  No 
gross impairment of memory, attention or concentration was 
noted.  He maintained a sense of humor.  The assessment was 
no psychotic trends, presented as less depressed, but more 
anxious.  Medications were partially effective.  He was not a 
danger to self/others.

In October 2003, the Veteran was seen at the Grand Rapids VA 
Medical Center (VAMC) for a sigmoidoscopy to evaluate rectal 
bleeding, anemia, symptoms of IBS and bowel spasms that might 
be related to stress.  On examination, there were no outward 
signs of anemia or liver disease and the abdomen was soft 
with no masses or organomegaly.  Assessment was possible 
anal-rectal hemorrhage and minimal microcytic anemia.  The 
sigmoidoscopy was negative.  The assessment was stress IBS 
and rectal bleeding, which might be associated with an anal 
tear.

During a November 2003 VA mental health follow-up, the 
Veteran stated that he was "doing fine".  He described 
having blurred vision later at night and napping after taking 
Citalopram which made him somewhat tired.  The Veteran 
indicated that he was less depressed since his Citalopram was 
increased.  He felt depressed because he did not have a 
normal body.  But he reported increased interest in his 
"domestic responsibilities" and less anxiety since his 
Lorazepam increase.  He was getting four to six hours of 
sleep per night, since he had been napping during the day, 
and felt rested in the morning.  Veteran still got irritable 
with others on the road, when he was driving, but 
irritability had decreased.  He still got angry with others 
but felt he was handling it better.  He denied any thoughts 
of hurting self/others.  He denied any tearful episodes and 
feeling helpless or hopeless.  However, he felt it was a 
hopeless cause trying to do anything about his body.  
Episodes of high anxiety had decreased to once or twice a 
week with Lorazepam.  When he gets very tense, he lays down, 
meditates and does breathing exercises which sometimes help.  
He denied significant memory problems, hallucinations or 
paranoia.  Sometimes the Veteran had attention and 
concentration problems in that he got distracted at times.  
He declined an increase in medication and asked to be 
scheduled to begin psychotherapy.  On examination, the 
Veteran was alert, friendly, cooperative, relevant, coherent, 
and oriented by person, place and time.  Grooming, hygiene 
and dress were good.  Speech was no longer rapid, pressured 
and over productive.  Thoughts were organized.  Eye contact 
was good.  His behavior was spontaneous.  Affect and mood 
were congruent with content; overall affective tone was 
somewhat brighter.  No gross impairment of memory, attention 
or concentration was noted.  He maintained a sense of humor.  
The assessment was no psychotic trends.  The Veteran was less 
depressed and less anxious and more positive.  Citalopram was 
partially effective and Lorazepam was effective according to 
the veteran's report.  He was not a danger to self/others.  

During a VA individual therapy session the following week, 
the Veteran reported that his mother and some really close 
friends were very supportive of him.  He wanted to move on 
with his life and to feel better about himself; however, he 
did not know how.  The Veteran reported decreased anxiety and 
denied any suicidal ideation, but he continued to feel 
depressed about the way his body looks, having self image and 
intimacy issues.  On examination, the Veteran was alert, 
pleasant, cooperative, and oriented by person, place and 
time.  Thought processes were intact.

A January 2004 VA GI consult report reflects that the Veteran 
was asymptomatic with no bowel problems, abdominal pain or 
visible GI bleeding.  A recent barium enema was negative and 
a recent hemoglobin was back to normal.  The assessment was 
recent microcytic anemia of uncertain cause-resolving.

During a February 2004 VA mental health follow-up, the 
Veteran stated that he was "hanging in there" and reported 
medication compliance.  He had some diarrhea and tiredness, 
but was no longer having blurred vision since he got new 
glasses.  He was still depressed related to his body image.  
He was getting about six hours of sleep per night, but woke 
up about every three hours; and it took him about one-half 
hour to fall back asleep.  Sometimes he felt rested in the 
morning.  Sometimes he would nap during the day.  Veteran 
still got irritable with others on the road, when he was 
driving, but he was learning to control it.  He still got 
angry with others but felt he was handling it better.  The 
Veteran stated the he had been trying to stay away from 
others.  He denied any thoughts of hurting self/others.  He 
denied any tearful episodes and feeling helpless.  However, 
he felt hopeless and depressed about dealing with VA 
regarding his claim.  When he gets very tense, he lays down, 
meditates and does breathing exercises which sometimes help.  
He denied significant memory problems, hallucinations or 
paranoia.  Sometimes the Veteran had attention and 
concentration problems in that he got distracted at times.  
He agreed to an increase in Citalopram.  On examination, the 
Veteran was alert, friendly, cooperative, relevant, coherent, 
and oriented by person, place and time.  Grooming, hygiene 
and dress were good.  Speech was clear, no longer rapid, 
pressured and over productive.  Thoughts were organized.  Eye 
contact was good.  His behavior was spontaneous.  Affect and 
mood were congruent with content; overall affective tone was 
somewhat more diminished.  No gross impairment of memory, 
attention or concentration was noted.  He maintained a sense 
of humor.  The assessment was no psychotic trends.  The 
Veteran was more depressed, but did not present as anxious.  
Citalopram was partially effective; it was felt that the 
Veteran might benefit from an increase.  He was not a danger 
to self/others.  

During VA individual therapy sessions between March and July 
of 2004, the Veteran initially reported continuing anxiety 
and frustration about his VA claim and he always felt that 
someone was watching him.  In March 2004, he was in pain and 
also anxious during the session.  The Veteran continued to be 
slightly paranoid and to have low self-esteem.  During an 
April 2004 session, the Veteran reported episodes of high 
anxiety three or four times per week.  In May 2004, he 
indicated that the warm weather intensified his pain and that 
chiropractic relief was short-lived.  The Veteran stated that 
the pain affected his mood and that he continued to be 
frustrated by the VA claim system.  He continued to be 
slightly paranoid and to have low self-esteem.  The following 
month, the Veteran denied suicidal ideation and being 
depressed, reported being more frustrated.  He stated that he 
got anxious when situation did not go the way he planned it 
or when he became angry or upset.  In July 2004, the Veteran 
reported that he was doing a little better.  He continued to 
be frustrated with the VA claim system, which increased both 
his anxiety and frustration and then he would become 
depressed.  Generally, the Veteran was alert, appropriately 
groomed, and oriented by person, place and time.  Thought 
processes were intact.  He continued to be depressed, anxious 
and frustrated at times due to stressors of waiting to hear 
about VA and SSA disability.  No suicidal ideation was noted.  
His insight was limited.  Affect was slightly better in July 
than in June, as the Veteran was more distressed at that time 
due to relationship issues.  

In May 2004, the veteran's attorney submitted a May 2004 
summary report done by Dr. R. M. S. of his evaluation of the 
Veteran performed in December 2000 and January 2001, along 
with a duplicate copy of that evaluation report.  The May 
2004 summary report reflects that the Veteran now has a 
"Popeye" right upper extremity from the damage to his 
posterior and lateral cords of his right brachial plexus as a 
result of his in-service injury.  He indicated that at the 
time of injury, the Veteran simultaneously contused the right 
posterior spinal rami of C3, 34, T2, T4, T5, and T6 and the 
anterior cutaneous branches of this right T2, T3 and T4 
spinal roots.  The Veteran apparently grabbed the rope with 
his left hand, trying to stop his fall, stretching the fibers 
of the left brachial plexus and producing slowing across the 
left brachial plexus on his somatosensory examination.  This 
was most marked in the left ulnar nerve.  The veteran's 
brainstem also received coup-countrecoup-type wounds.  The 
somatosensory studies of the ulnar nerves demonstrated 
slowing of the right ulnar nerve stimuli through the left 
side of the brainstem (the sensory pathways cross in the 
medulla).  The stimuli of the median nerves traverse the 
brainstem normally.  The auditory system showed damage to the 
left auditory nerve (countrecoup at the time of right cranial 
impact), and to both sides of the brainstem.  The auditory 
system responds spastically to changing levels of sound; the 
right side of the brainstem auditory system is more spastic 
than the left.  Dr. R. M. S. concluded that the Veteran had 
clinical, physical, and neurophysiological evidence of 
contusional damage to his right brachial plexus, stretch 
damage to his left brachial plexus, contusional damage to the 
cervical-thoracic nerves, contusion damage to his left 
auditory nerve, and contusional damage to his right facial 
nerve, and coup-contrecoup damage to his brainstem, right 
more than left.

At a September 2004 VA individual therapy session, the 
Veteran reported that his ex-girlfriend had moved out and 
that he now was able to do some of the outside activities he 
enjoyed such as fishing.  When seen for VA individual therapy 
in October 2004, the Veteran reported that it had been a bad 
couple of weeks and that he continued to be anxious and to 
worry every time that he was able to do anything that he was 
being watched by SSA or VA representatives and that the 
government would one day want to take everything away.  He 
still felt that he could not move on with life until his VA 
claim was resolved.  Generally, the Veteran was alert, 
appropriately groomed, and oriented by person, place and 
time.  Thought processes were intact.  He continued to be 
anxious and frustrated at times due to stressors of waiting 
to hear about his VA claim.  The Veteran continued to have 
low self-esteem and to work on establishing a stable, healthy 
relationship.  Affect was bright and spontaneous.    

During October 2004 VA mental health clinic psychosocial 
history/assessment and treatment plan evaluation, the Veteran 
was alert, friendly, cooperative, relevant, coherent, and 
oriented by person, place and time.  Grooming, hygiene and 
dress were good.  Speech was clear and circumstantial.  
Thoughts were organized.  Eye contact was good.  His behavior 
was spontaneous.  Affect and mood were congruent with 
content; overall affective tone remained somewhat diminished.  
No gross impairment of memory, attention or concentration was 
noted.  He maintained a sense of humor.  No apparent 
perceptual disorders or impairment of cognitive functioning 
was noted.  There were no psychotic trends.  The Veteran 
continued to present as at least mildly depressed and 
anxious.  Citalopram was partially effective and Lorazepam 
was effective according to the veteran's report.  Insight was 
limited.  He was not a danger to self/others, but continued 
to ruminate about his VA claim which only increased his 
anxiety.  The diagnoses included depression and anxiety.

An October 2004 VA eye progress note reflects the same 
findings as those described on VA examination performed the 
same day.  Visual acuity was correctable to 20/20 in both 
eyes.  Intermittent left esotropia was manifested more 
frequently in left gaze.  He had left upper lid ptosis.  The 
Veteran had full and normal visual field testing, with no 
defects noted.  Diplopia was noted at only one position of 
gaze, approximately 30 degrees right superior.  The 
assessment included left upper lid ptosis, does not appear to 
be significantly interfering with patient's vision or visual 
field; intermittent left esotropia, diplopia mapping not 
consistent with patient ocular deviation or symptoms; normal 
ocular health; and refractive error with presbyopia.

During an October 2004 VA eye examination, the Veteran 
reported that at the time of his in-service injury he did not 
complain of ptosis impairing his vision, but did complain 
that it was difficult to open his left eye.  He denied prior 
ocular surgery or ptosis repair.  The Veteran complained 
that, at times, his left eye had a tendency to wander.  
Visual acuity was 20/20 in the right eye and 20/20 minus two 
letters in the left eye.  There was no significant refraction 
and, with a small change with a small lens addition to each 
eye, the Veteran was able to see 20/20 at distance in each 
eye and with an appropriate add on he saw 20/20 out of each 
eye near.  The left eye showed constant ptosis with a 4 mm. 
palpebral fissure, with the upper pupil partially obscured.  
His pupils were equal, round, and reactive, without afferent 
defect.  His extraocular muscle function was full in all 
fields of gaze; however, he did show a small angle, estimated 
at 10 prism diopters esotropia in primary gaze.  On 
confrontation, no visual field limitations were noted despite 
the fact that the left pupil was partially obscured by 
ptosis.  Tonometry was normal for both eyes.  Given the 
veteran's reported history of esotropia or manifested 
suggestions of esotropia, the examiner was unable to elicit 
any consistent evidence that the Veteran showed diplopia 
either in primary gaze or any significant position of gaze.  
An internal dilated examination was unremarkable for both 
eyes.  The assessment was that the Veteran has constant left 
lid ptosis that, at present, according to visual field 
studies did not seem to be interfering with his superior 
vision to any degree in the left eye.  He also showed some 
evidence of left esotropia; but diplopia mapping did not 
reveal any significant diplopia in any of the cardinal fields 
of gaze.  The examiner added that there was no visible or 
palpable tissue loss or discoloration or color contrast in 
the lid.  The examiner did not see any disfigurement 
associated with the veteran's ptosis.  Photographs taken the 
following month showed the veteran's drooping lid.

During an October 2004 VA mental disorders examination, the 
Veteran reported treatment by county community mental health 
with Paxil in 1997.  He had developed anxiety and depression.  
The examiner reiterated the findings of the July 2000 SSA 
evaluation, noting that the Veteran was found to have 
chronic, mild to moderate dysthymia and GAD, as well as 
difficulty dealing with stress, negative self identity and 
developed a relationship to his physical limitations and pain 
problems.  He had had chronic pain from an in-service injury 
as well as muscle spasms and complicating chronic depression, 
pain and anxiety and that, on the advice of his doctors, 
three years ago he stopped working as the stress of working 
further aggravated it.  Before that the Veteran had 
frequently brief jobs, much time off, due to weakness in his 
right arm that led to further stress.  He had been unable to 
work secondary to pain and limitations of lifting as well as 
limitations on jobs and opportunities available.  It had 
affected his relationships, which were often only brief.  The 
Veteran lived alone, but had a girlfriend.  He was able to 
communicate with friends, but his behavior was often affected 
by his pain preoccupation and his disability limitations and 
how it had affected his self-esteem.  The Veteran was often 
anxious and nervous and quite impaired because of physical 
limitations.  He last worked in 2000 as a cashier.  The 
Veteran complained of chronic pain, low self-esteem and 
problems with chronic depression.  

On mental status examination, the Veteran was alert and 
oriented to person, place and time.  There was much dysthymia 
with his mood as well as a lot of pain and frustration with 
the VA system, but there appeared to be a component of mood 
aggravated by his chronic pain and impairment.  The atrophy 
in his right biceps and triceps was rather significant.  His 
thought processes were frustrated with wanting VA to be fair 
to him.  He had low self-esteem and a low body image.  The 
Veteran claimed psychosis though not of delusional 
proportions.  He was not homicidal or suicidal.  Sleep was 
slightly disturbed.  The Veteran reported anxiety attacks 
once or twice a week on a regular basis.  He had some 
obsessional ruminations and neuroses.  The Veteran had some 
problems with activities of daily living but he was competent 
for VA purposes.  Impression included depressive neurosis as 
well as anxiety neurosis confirmed by psychological testing.  
The Veteran had had problems with depression as well as mood 
instability for longer than two years and he met the criteria 
for dysthymia as well as GAD; however, he also had a mood 
disorder complicated by serious chronic pain.  The examiner 
was not impressed with the veteran's treatment with Aleve for 
chronic pain, finding it inadequate, and unless the chronic 
pain was more aggressively assessed and treated it was most 
likely going to make the mood disorder secondary to chronic 
pain much worse.  The veteran's capacity for improvement 
overall was still limited.  The diagnoses included, mood 
disorder complicated by chronic pain secondary to service-
connected injuries; dysthymia; and GAD.  Separate GAF scores 
of 50 were assigned for dysthymia and GAD and additionally 
for mood disorder complicated by chronic pain.

At a January 2005 VA mental health follow-up, the Veteran 
reported that he no longer had blurred vision since he got 
new glasses.  He indicated that he was not really depressed 
but was now "semi-depressed"  and continued to relate it to 
his pending VA claim.  He denied loss of interest in things 
he likes to do and reported that he enjoys music, playing his 
guitar and bass fishing when in season and that he had 
starting playing ping-pong again and had taken up a new 
hobby, glass etching.  He was getting about six hours of 
sleep per night, but woke up about every three hours; and it 
took him about one-half hour to fall back asleep.  Usually he 
felt rested in the morning.  He no longer napped during the 
day.  Veteran still got irritable with others on the road, 
when he is driving, but he was doing better with that.  He 
felt that he was handling his anger better.  The Veteran 
denied any thoughts of hurting self/others.  He denied 
feeling helpless and any tearful episodes, except for that 
related to the loss of his cat killed at the end of September 
2004.  The Veteran felt hopeless sometimes.  When he gets 
very tense, he lays down, meditates and does breathing 
exercises which sometimes help.  He denied significant memory 
problems, hallucinations or paranoia.  The Veteran continued 
to have intermittent attention and concentration problems.  
On examination, the Veteran was alert, friendly, cooperative, 
relevant, coherent, and oriented by person, place and time.  
Grooming, hygiene and dress were good.  Speech was clear, 
less circumstantial.  Thoughts were organized.  Eye contact 
was good.  His behavior was spontaneous.  Affect and mood 
were congruent with content; overall affective tone was 
brighter.  No gross impairment of memory, attention or 
concentration was noted.  He maintained a sense of humor.  
The assessment was no psychotic trends.  The Veteran was less 
depressed and less anxious, attributed to his having made 
some progress with his VA claim.  Citalopram and Lorazepam 
were partially effective.  He was not a danger to 
self/others.

A February 2005 VA clinician progress note reflects that the 
Veteran was seen for complaints of IBS, manifested by a lot 
of diarrhea and constipation.  The VA staff physician noted 
that the veteran had a definite case of IBS which is 
aggravated by his anxiety.  
 
An April 2005 VA mental health clinic discharge note reflects 
that the Veteran reported medication compliance and denied 
any side effects.  He also denied depression and any thoughts 
of hurting self/others.  The Veteran reported feeling pretty 
good but related his bouts of depression to his pending VA 
claim.  He goes for walks if he feels anxious and walks until 
he is tired and that helps.  The Veteran felt that Lorazepam 
continued to manage his anxiety well, in addition to engaging 
in an activity when he is anxious to take his mind off it.  
He got about six hours of sleep a night and more recently his 
sleep had been uninterrupted.  The Veteran still got 
irritable with others on the road but not real bad and felt 
that he was handling his anger better.  He denied any tearful 
episodes and feeling helpless.  However, he felt hopeless 
sometimes about not being able to be physically fit.  When he 
gets very tense, he lays down, meditates and does breathing 
exercises which help.  He denied significant memory problems, 
hallucinations or paranoia.  Intermittent attention and 
concentration problems had decreased.  On examination, the 
Veteran was alert, friendly, cooperative, relevant, coherent, 
and oriented by person, place and time.  Grooming, hygiene 
and dress were good.  Speech was clear and less 
circumstantial.  Thoughts were organized.  Eye contact was 
good.  His behavior was spontaneous.  Affect and mood were 
congruent with content; overall affective tone was bright.  
No gross impairment of memory, attention or concentration was 
noted.  He maintained a sense of humor.  The assessment was 
no psychotic trends.  The Veteran did not present as 
depressed, although mild anxiety was present.  Citalopram and 
Lorazepam were effective according to the veteran's report.  
He was not a danger to self/others, but continued to 
attribute any anxiety and depression he had to ongoing VA 
claim.

A September 2005 VA audio examination reveals that audiogram 
and word recognition results did not meet the requirements 
for compensable hearing loss under the provisions of 
38 C.F.R. § 3.385 for the left ear, but word recognition 
results of 86 for the right ear did meet these requirements.  
Immittance measures were consistent with abnormal elongated 
shape with normal middle ear pressure peaks.  Acoustic 
reflexes were present at normal levels and contralateral 
acoustic reflex decay tests were negative in both ears, 
suggesting normal 8th nerve function.  In an October 2005 
addendum, the examiner added that there is no evidence of 
facial damage as acoustic reflexes were present both 
ipsilaterally and contralaterally.  The 8th (auditory) nerve 
was deemed normal, per contralateral acoustic reflex decay 
tests.  An opinion regarding brainstem function could not be 
offered as auditory-brainstem response (ABR) tests confirm 
electrophysiologic function of the distal 8th nerve to 
lateral lemniscus.  In addition, informal facial nerve 
assessment showed symmetrical smile and with tight eye 
closure, the Veteran showed no deviation for either eye.  The 
examiner added that further evaluation of cranial nerves 
should be left to neurological consultation and possible 
evoked potential testing.

A September 2005 VA brain and spinal cord examiner indicated 
that she could not dispute or deny that brainstem damage 
exists.  As far as cognitive deficit, the Veteran was able to 
cognate, had completed a GED, and was competent to handle his 
own affairs.  He denied any problems with cognition, 
seizures, dizziness, tumors, or loss of bowel or bladder 
function.  He could smell and taste his food.  The Veteran 
reported no overt clinical evidence at that time, based on 
examination and history, of damage per se.  He was seen for 
mental health issues pertinent to his service-connected 
condition, and to go beyond that would be mere speculation.  

In a November 2005 rating decision issued in December 2005, 
the RO, in pertinent part, granted service connection for 
left brachial plexus syndrome with ulnar neuropathy and for 
right facial nerve damage and assigned initial 30 percent and 
noncompensable (0 percent) ratings, respectively, effective 
May 14, 2004, the date of a cover letter transmitting a 
private medical statement dated May 5, 2004, indicating the 
presence of left upper extremity weakness and contusional 
damage of the right facial nerve.  The RO also denied the 
veteran's claims for service connection for left auditory 
nerve and brainstem damage.  

VA treatment records reflected that a June 2006 computed 
tomography (CT) of the abdomen showed previous evidence of a 
cholescystectomy and an enterocutaneous fistula with possibly 
intact thin layer of skin in the right flank.

In a September 2006 rating decision, the RO assigned an 
initial 10 percent rating for right facial nerve damage, 
effective May 14, 2004.  The veteran's attorney checked that 
he wanted to appeal all the issues listed on the SOC or any 
SSOC that the RO had sent the Veteran on a November 2006 VA 
Form 9, "see attached."  However, in the attachment, he 
indicated that the Veteran wanted an earlier effective date 
back to 1984 for right facial nerve damage and did not assert 
disagreement with the recently assigned initial 10 percent 
rating for right facial nerve damage as confirmed during an 
October 2007 Travel Board hearing.  Thus, the Board concludes 
that the Veteran was satisfied with the higher initial rating 
and finds that an appeal as to this issue was not perfected 
and, therefore, it is not in appellate status. 

In July 2007, the RO received a copy of a July 2007 SSA 
disability decision, finding that the Veteran had been 
disabled from June 28, 2001 through July 12, 2007, due to 
status post brachial plexus injury, degenerative arthritis of 
the spine, and anxiety and depressive disorders.

During an October 2007 Board hearing, the Veteran testified 
about his in-service injury and testing performed by a 
private neurologist, Dr. R. M. S. in January 2001.  He 
indicated that radiological testing of his head revealed that 
his brainstem was smaller on one side and was not working 
right and that the nerves in his arms were damaged.  The 
Veteran claimed that Dr. R. M. S. did not ever tell him that 
this nerve damage, brainstem injury, ptosis of the left eye 
lid, weakness in the veteran's right hand, or headaches were 
related to anything except his in-service injury.  He 
indicated that he had filed his first service-connection 
claim in 1975 and the second time in 1984, and, although 
there was some discussion about sending the Veteran for a VA 
examination then, none was done in 1984.  Following the RO's 
denial in 1985, he thought his representative had filed an 
NOD to the denial, but the Veteran never received an SOC.  In 
January 1990, the Veteran asked for a copy of his military 
records and got some.  Then, in an "NOD" dated January 18, 
1990 and received by the RO on January 22, 1990, the Veteran 
requested withdrawal of his appeal regarding the issue of 
whether a timely NOD had been received concerning his 1984 
claim.  The Veteran stated that he did not do that, noting 
that in the center of the page he wrote 

at the time of filing my notice of 
disagreement I was not afforded either 
adequate notice or meaningful opportunity 
to be heard.  I reserve the right to 
continue this action for retroactive 
relief.  At this time, I am attempting to 
obtain several documents not now present 
in the record, which will significantly 
influence this matter.

He added that he signed this document in the center of the 
page and not at the bottom where the normal signature is, 
because he did not agree with what his representative had 
written.  After a meeting with state officials from The 
American Legion, the Veteran concluded that his 
representative had never perfected an appeal to the 1985 
denial.  He admitted that VA's position was that it is not 
responsible for the conduct of veteran service organizations 
(VSOs) or their officers, but that the Veteran felt that he 
had filed a valid claim which was not properly adjudicated 
because he never received a VA examination until 2000.  
During a June 1991 RO hearing, his mother told the Veteran to 
take his shirt off so they could see his condition; that as 
soon as the VA doctor saw it, he said that it warranted an 
examination, but the hearing officer said that there was no 
need to do one at that time.  The Veteran testified that he 
was being seen by the Clinton County Counseling Center in 
1999 for terrible pain and anxiety.  In September 2000, the 
Veteran saw an ENT specialist, Dr. A. J. G., who found that 
he had ringing in his ears and could not hear at certain 
frequencies and that he could not follow an object right with 
his eyes as he can look in both directions at the same time.  
He also testified that he has headaches and that he gets 
double vision due to nerve damage.  The Veteran indicated 
that Dr. R. M. S. concluded that the veteran's unsteadiness 
and dizziness was due to brainstem damage.  The Veteran 
asserted that the effective dates should all be made 
retroactive to the date that his original VA Form 21-526 was 
received in January 1984, or at least to 1991..  He testified 
that the first contact that he had with the VA other than 
using The American Legion was in 1989.  The Veteran clarified 
that he had had trouble with his stomach, IBS, and rectal 
bleeding within a few years after his discharge from the 
Marine Corps and that he really did not have hearing loss 
that was related to the fall but did have tinnitus.  The VA 
finally reopened his service-connection claim in 1991, but 
the Veteran believed that he never relinquished his 1984 
claim.  

SSA records received in October 2008 included copies of 
private treatment records not already of record, including 
some from the Clinton County Counseling Center, a September 
2001 SSA psychiatric evaluation, an October 2001 statement 
from his chiropractor, Dr. J. J. K., and a June 2005 SSA 
neuropsychological evaluation.

At a September 2001 SSA psychiatric evaluation, the Veteran 
was dressed casually and was friendly and relaxed in 
demeanor.  He complained of pain in back, neck, right arm, 
right shoulder, upper back, lower back and whole body and 
physical appearance and sleep problems.  The Veteran 
described his pain as like somebody sticking a hot needle, it 
was tingling sometimes with cramps and spasms and it was 
there all the time sometimes more when he did repetitive 
movements, it got worse and he would wake up with pain.  He 
could hardly pick up things and could not raise his right arm 
above the shoulder.  The Veteran also complained of slight 
blurred vision with slight ptosis of the left eye.  He stated 
that his doctor told him that he had brainstem injury; 
however, his vision was not grossly impaired.  The Veteran 
did not particularly complain of depression.  He was not 
under care by any physician, but was only seeing a 
chiropractor.  The veteran's work history was meager, having 
worked in retail/cash for brief periods off and on.  He had 
few friends and did not have a steady girlfriend.  The 
Veteran worried about people looking at his arm.  On mental 
status examination, his hygiene was adequate and he was 
oriented to person, place and time.  He drove himself to the 
evaluation and had no difficulty finding the location.  The 
Veteran was cooperative and friendly.  He was in good contact 
with reality.  Self-esteem was low.  Motor activity was 
unremarkable.  Insight was adequate.  His speech was clear, 
coherent and relevant.  There was no cognitive deficit.  The 
Veteran had no history of psychotic disturbance.  He denied 
any experience of delusions, hallucinations, persecutions or 
obsessions.  His thoughts were not controlled by others.  He 
did not feel worthless.  The Veteran had no suicidal 
ideation.  He was euthymic and friendly; his affect was 
broad.  Memory was intact; abstract thinking was within 
normal limits.  No diagnosis was given for Axis I or II.  The 
prognosis was guarded.

In the October 2001 statement, the veteran's private 
chiropractor indicated that his hearing and speaking was 
fine.

A June 2005 SSA neuropsychological evaluation report reflects 
that Dr. R. S.'s May 2004 report made a convincing argument 
that the Veteran had sustained a brainstem injury through 
evoked potentials testing.  From a cognitive point of view, 
the veteran's cognitive abilities fell in the average range 
and memory abilities were in the superior range.  These 
scores would tend to argue against the ongoing effects of a 
concussional disorder.  If the Veteran had sustained a 
concussion, his higher cortical functions had essentially 
returned to pre-existing levels.  Testing also supported the 
evidence of an individual who was in significant pain.  
Testing on the Beck Depression Inventory-II revealed severe 
depression with vague suicidal thoughts.  The veteran's 
subjective complaints of decreased memory, decreased 
concentration, and irritability were also features of an 
individual who was experiencing significant levels of pain.  
Because the pain is unrelenting, the Veteran was likely to be 
chronically depressed and then have episodes of severe 
depression.  His pain was also producing a lack of sleep, 
which further deteriorates his emotional and cognitive 
functioning.  The diagnostic impression included major 
depressive disorder, pain disorder associated with a general 
medical condition, GAD, and dysthymic disorder.  A GAF score 
of 50 was assigned.

A June 2008 VA brain and spinal cord examiner reviewed the 
claims file, including the veteran's medical records and 
September 2007 EMG/nerve conduction studies (NCS) of the left 
upper extremity, and performed an examination.  On 
examination, there was marked atrophy of the left ulnar 
intrensics with weakness of finger abductors and adductors 
and tenderness was noted over the left ulnar nerve at the 
posterior elbow.  Sensory testing revealed decreased 
dysesthesias in the left ulnar distribution, with splitting 
of the left fourth digit.  The findings were normal motor and 
sensory NCS of the left median nerve up to the axilla; 
decreased motor nerve conduction velocity of the left ulnar 
nerve across the elbow; decreased amplitude of the motor and 
sensory evoked potentials of the left ulnar nerve; increased 
insertional activity noted at the left triceps, left 
brachioradialis, left abductor digiti minimi and left first 
dorsal interrosseous muscles; fibrillations, positive sharp 
wave potentials, decreased amplitude motor unit potentials 
with increased incidence of polyphasic potentials and 
decreased recruitment seen in left abductor digiti minimi and 
left first dorsal interrosseous muscles; the rest of the 
needle EMG was essentially normal.  The conclusions were left 
ulnar neuropathy across the elbow-tardy ulnar palsy with 
active ongoing denervation; possible residuals of left upper 
brachial plexus involvement; and no electrodiagnostic study 
evidence of carpal tunnel syndrome or cervical radiculopathy 
of left side at that time.  The VA examiner opined that the 
veteran's brain injury is at least as likely as not caused by 
or a result of his service-connected injury during basic 
training.  The Veteran now has headaches daily and uses Aleve 
for pain.  He also has some minor memory loss and is being 
treated for depression and anxiety.  The Veteran has left eye 
ptosis and cranial nerve 2, 3 and 6 changes with eye 
movement.  His use of his accessory muscle cranial nerve 11 
is limited also.  In previous examinations of his 
neurological status it was noted that he had coup and 
contrecoup of the brainstem by Dr. R. M. S. 

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the claims for service connection for a GI 
disorder, left auditory damage and brainstem damage, other 
than that already service-connected, in light of the record 
and the governing legal authority, the Board finds that 
service connection for a GI disorder is warranted as 
secondary to the veteran's service-connected anxiety and that 
the claims of left auditory and brainstem damage, other than 
that already-service connected, must be denied.  

A. GI Disability

Service medical records show no complaints or diagnosis of, 
or treatment for, any GI problems.  Nor does the Veteran so 
claim.  During his October 2007 Board hearing, the Veteran 
clarified that his stomach problems did not begin until a few 
years after his discharge from the Marine Corps.  He has 
claimed that his GI problems are secondary to chronic pain 
and sleep disturbances which are the directly related to his 
service-connected brachial plexus injury. 

Prior to February 2005, private medical records and 
statements reflect a microscopic diagnosis of benign squamous 
mucosa with mild non-specific esophagitis in September 1999; 
July 2000 statements from the veteran's treating chiropractor 
that residuals of the veteran's in-service injury include 
chronic heartburn; a normal February 2000 barium enema; a 
September 2000 private evaluation including diagnoses of 
ulcer disease and esophagitis.  VA treatment records show a 
March 2003 VA outpatient assessment of a new problems of 
right lower quadrant ventral hernia of the abdomen based on 
the veteran's self-reported history; an October 2003 VA 
assessment of stress IBS and rectal bleeding, which might be 
associated with an anal tear, following a sigmoidoscopy; and 
a January 2004 VA GI consult assessment of recent microcytic 
anemia of uncertain cause-resolving-following an evaluation 
and recent negative barium enema.  None of these medical 
records and statement provided a clear etiology for any of 
the veteran's GI disturbances.

A February 2005 VA clinician progress note reflects that the 
Veteran was seen for complaints of IBS, manifested by a lot 
of diarrhea and constipation.  The VA staff physician noted 
that the veteran had a definite case of IBS which is 
aggravated by his anxiety.  A June 2006 CT of the abdomen 
showed an enterocutaneous fistula with possibly intact thin 
layer of skin in the right flank.  

Resolving all doubt in the veteran's favor, given that the 
most probative medical evidence on the question of whether 
the Veteran has a current GI disability that is related to 
his service-connected anxiety-the February 2005 VA clinician 
progress note-is favorable to his claim, the Board concludes 
that service connection for a GI disability (diagnosed as 
IBS), as secondary to service-connected anxiety, is 
warranted.

B.  Left Auditory Nerve and Brainstem Damage

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records reflect no complaints, 
findings, or diagnosis of brainstem damage or hearing loss in 
either ear to an extent recognized as a disability during the 
period of the veteran's short period of active service.  
Service treatment records include the report of a hearing 
evaluation during his January 1973 enlistment examination, 
which fails to show a hearing loss disability as defined by 
38 C.F.R. § 3.385.  The veteran's ears and neurological were 
normal and audiometric testing revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
10
5
10
10

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, none of the post-service audiograms or VA audio 
examinations reveal hearing loss in the left ear to the 
extent recognized as a disability as defined by 38 C.F.R. 
§ 3.385.

During a June 2001 VA audio examination, the Veteran reported 
that a recent private evaluation of his hearing and balance 
revealed unremarkable audiogram results and a normal ENG, 
except that his left eye had abnormal tracking ability.  
Testing reflected normal middle ear function and suggested 
normal 8th nerve function, bilaterally.  

In an October 2001 rating decision, the RO, in pertinent 
part, granted service-connection for tinnitus and for ptosis 
of the left eye.

In a May 2004 letter, Dr. R. M. S. stated that the Veteran 
had suffered left auditory nerve damage as the result of an 
in-service fall in boot camp, but did not indicate the nature 
of the disability he believed that the Veteran had sustained 
as a result of contusional damage to the left auditory nerve 
or of coup-contrecoup damage to his brainstem, except to 
indicate that the auditory system response spastically to 
changing levels of sound and that the right side of the 
brainstem auditory system is more spastic than the left.  

A June 2005 SSA neuropsychological examiner indicated that, 
from a cognitive point of view, the veteran's cognitive 
abilities fell in the average range and memory abilities were 
in the superior range.  These scores would tend to argue 
against the ongoing effects of a concussional disorder.  If 
the Veteran had sustained a concussion, his higher cortical 
functions had essentially returned to pre-existing levels.  

During a September 2005 VA audio examination, the Veteran 
reported that he had trouble hearing in background noise 
conditions and experienced a constant low pitched ringing in 
the ears (tinnitus).  Acoustic reflexes were present at 
normal levels and contralateral acoustic reflex decay tests 
were negative in both ears, suggesting normal 8th nerve 
function.  In an October 2005 addendum, the VA examiner added 
that there also was no evidence of facial damage as acoustic 
reflexes were present both ipsilaterally and contralaterally.  
The 8th (auditory) nerve was deemed normal, per contralateral 
acoustic reflex decay tests.  An opinion regarding brainstem 
function could not be offered as ABR tests confirm 
electrophysiologic function of the distal 8th nerve to 
lateral lemniscus.  In addition, informal facial nerve 
assessment showed symmetrical smile and with tight eye 
closure, the Veteran showed no deviation for either eye.  

A September 2005 VA brain and spinal cord examiner indicated 
that she could not dispute or deny the existence of any 
brainstem damage.  There was no evidence of cognitive deficit 
and the Veteran reported no overt clinical evidence at that 
time of damage per se.  To go beyond mental health issues 
pertinent to the veteran's service-connected condition would 
be mere speculation.  

A June 2008 VA brain and spinal cord examiner reviewed the 
claims file, including September 2007 EMG/NCS of the left 
upper extremity.  This examiner opined that the veteran's 
brain injury is at least as likely as not caused by or a 
result of his service-connected injury during basic training; 
however, she did not identify any current disability not 
already service connected related to brainstem damage.

Based on these findings, service connection for left auditory 
nerve damage is denied because left ear hearing has been, and 
is, normal for VA purposes and testing has suggested normal 
cranial 8th nerve function.  Neither the June 2001 and 
September 2005 VA audio examiners nor Dr. R. M. S. or the 
September 2000 private ENT physician identified any 
disability due to left auditory nerve damage.

Similarly, service connection for brainstem damage must also 
be denied as there is no evidence of a separate and distinct 
disability for which the veteran is not already service 
connected.

The Veteran is already service-connected for-right 
shoulder/elbow deficits and sensory deficits of the right 
hand/wrist due to right brachial plexus injury, tinnitus, 
anxiety associated with right brachial plexus injury with 
shoulder and elbow deficits, traumatic arthritis of the right 
shoulder, and arthritis of the cervical and lumbosacral spine 
associated with right brachial plexus injury with shoulder 
and elbow deficits, left brachial plexus syndrome with ulnar 
neuropathy, and right facial damage-all as a result of a 
1973 in-service injury.

The Board points out that evaluation of the same disability 
under various diagnoses is to be avoided, as is the 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.  In this regard, the Board 
notes that the September 2005 VA brain and spinal cord 
examiner indicated that there was no overt clinical evidence 
of damage per se and that, as the Veteran was being seen for 
mental health issued pertinent to his service-connected 
condition, to go beyond that would be mere speculation.  A 
June 2005 SSA neuropsychological examiner indicated that, if 
the Veteran had sustained a concussion, his higher cortical 
functions had essentially returned to pre-existing levels.  
Moreover, neither Dr. R. M. S. nor the June 2008 VA brain and 
spinal cord examiner identified an additional separate and 
distinct disability for which service connection could be 
granted other than that already contemplated and compensated 
for by the disability ratings for service-connected residuals 
of an 1973 in-service injury.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence establishes that the Veteran 
does not have a separate and distinct disability due to left 
auditory nerve or brainstem damage for which service 
connection is sought is not established, and thus, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claims for 
service connection for left auditory nerve and brainstem 
damage must be denied because the first essential criterion 
for a grant of service connection-evidence of the claimed 
disabilities-have not been met.  

In addition to the medical evidence, the Board has considered 
the hearing testimony and statements made by the Veteran, his 
mother, and others, on his behalf; however, none of this 
evidence provides a basis for allowance of these claims.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As none of them are shown to be 
other than laypersons without the appropriate medical 
training and expertise, they are not competent to render a 
probative (persuasive) opinion on a medical matter such as 
diagnosis or etiology.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for separate and distinct disability 
due to left auditory nerve and brainstem damage must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the competent, 
probative evidence is against the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.

IV.  Higher Initial Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

A. Anxiety

The veteran is currently assigned a 50 percent rating for his 
service-connected anxiety under 38 C.F.R. § 4.130, Diagnostic 
Code 9400, for rating GAD.

Under 38 C.F.R. § 4.130, a 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9400.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric evaluations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Id. at p. 32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

Various examiners have assigned GAF scores ranging from 50 to 
70 to the veteran's anxiety symptomatology.  The Board notes 
that a GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job), while a GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  However, the GAF score assigned 
in a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a). 

Since the award of service connection, the medical evidence 
of record shows that the veteran's anxiety symptoms have more 
nearly approximated the criteria for a 50 percent rating.  

Notably, the medical evidence does not reflect that the 
Veteran has such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living due to anxiety; or disorientation to person, 
time or place.  By contrast, the record reflects that, since 
the award of service connection, the veteran's anxiety has 
been primarily characterized by some social isolation and 
avoidance; anxiety; depression; irritability; short temper; 
insomnia; and some difficulty in maintaining relationships.  
These symptoms have been productive of social impairment, 
marked by difficulty in establishing and maintaining 
effective social relationships outside of his immediate 
family.

The medical record suggests that the veteran's anxiety has 
caused some occupational and social impairment with some 
deficiencies in the areas of relationships and mood, but not 
his judgment, speech, insight, thinking, impulse control, or 
personal hygiene.  His anxiety has not been manifested by 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, or by 
spatial disorientation.  The Veteran has no history of 
psychotic disturbance.  Generally, he denied experiencing 
delusions, hallucinations, persecutions, or obsessions.  On 
evaluation, the Veteran was normally alert, coherent, and 
oriented by person, place and time.  Affect and mood were 
congruent with content and the Veteran had only occasional 
suicidal/homicidal ideation, if any.  No gross impairment in 
memory, attention or concentration was noted.  And the 
Veteran was not a danger to self/others.  Therefore, the 
requirements for a 70 or 100 percent rating have not been 
met.

A. Ptosis

The veteran is currently assigned a 10 percent rating for his 
service-connected ptosis under 38 C.F.R. § 4.84a, Diagnostic 
Code 6019 by analogy to disfigurement under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Ptosis, unilateral 
or bilateral, with pupil wholly obscured is rated equivalent 
to central visual acuity of 5/200, with pupil one-half or 
more obscured, as 20/100, and with less interference with 
vision, as disfigurement.  38 C.F.R. § 4.84a, Diagnostic Code 
6019.  Disfigurement is rated under the criteria found in 38 
C.F.R. § 4.118, for rating disabilities of the skin.  
Although the criteria for rating disabilities of the eye were 
recently revised effective December 10, 2008, these new 
criteria only apply to new claims filed on or after December 
10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008).

The rating criteria for skin disorders (scars) were revised 
twice during the pendency of this appeal, effective August 
30, 2002 and effective October 23, 2008.  Even though the 
criteria have been rephrased, the elements to be considered 
in determining the degree of disability of the veteran's 
service-connected ptosis are essentially unchanged.  The 
Board finds that its consideration of both the revised and 
former criteria is therefore not prejudicial to the veteran, 
particularly where as here both the former and revised rating 
criteria have been considered by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim for service connection was 
filed prior to August 30, 2002, the Board will consider the 
regulations in effect both prior to and since August 30, 
2002.  The Board observes, however, that when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria.  See 38 U.S.C.A. § 5110(g); 
VAOGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In this case, the RO provided the veteran with the regulatory 
criteria for rating disfigurement of the head, face, or neck, 
in effect prior to and since August 30, 2002.  

As detailed below, the criteria in effect prior to August 30, 
2002 for rating disfiguring scars of the face, head or neck, 
were based on whether the disfigurement was slight, moderate, 
severe, or complete.  See 38 C.F.R. §4.118, Diagnostic Code 
7800 (effective prior to August 30, 2002).  This amounts to 
assignment of a rating based on a subjective determination of 
the extent of disfigurement.  In contrast, the revised 
Diagnostic Code 7800 includes objective criteria, such as 
skin area affected; specific criteria that are not so obvious 
a subjective impression of disfigurement.  However, clear 
from the revised criteria is that the rating assigned for 
disfigurement corresponds to the extent of disfigurement.

Prior to August 30, 2002, slightly disfiguring scars of the 
head face or neck were assigned a noncompensable rating; 
while moderately disfiguring scars of the head, face, or neck 
warranted 10 percent rating.  Severely disfiguring scars of 
the head, face, or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, 
warranted a 30 percent disability rating.  Scars of the head, 
face, or neck that were completely disfiguring or resulted in 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement warranted a 
maximum 50 percent rating.  Id.  When, in addition to tissue 
loss and cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent rating under Diagnostic 
Code 7800 could have been increased to a maximum 80 percent, 
the 30 percent to 50 percent, and the 10 percent to 30 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective 
prior to August 30, 2002).  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  Id.

From August 30, 2002, forward, disfigurement of the head, 
face, or neck is evaluated based, in part, on the number of 
characteristics of disfigurement present.  The eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are specified in Note (1) as: (1) a 
scar 5 or more inches (13 or more centimeters [cm.]) in 
length; (2) a scar at least 1/4 inch (0.6 cm.) wide at its 
widest part; (3) the surface contour of the scar is elevated 
or depressed on palpation; (4) the scar is adherent to 
underlying tissue; (5) the skin is hypo- or hyper-pigmented 
in an area exceeding 6 square inches (39 sq. cm.); (6) the 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) 
there is underlying soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); and (8) the skin is indurate 
and inflexible in an area exceeding 6 square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective 
August 30, 2002 and effective October 23, 2008).

Disfigurement of the head, face or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  A 
maximum 80 percent evaluation is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips], or if there are six or more characteristics of 
disfigurement.  Id.

Unlike, prior to October 23, 2008, Diagnostic Code 7804 
provides for higher compensable ratings for multiple unstable 
or painful scars.  Under Diagnostic Code 7804, 1 or 2 scars 
that are unstable or painful warrant a 10 percent  rating; 3 
or 4 scars that are unstable or painful warrant a 20 percent 
rating; and 5 or more scars that are unstable or painful 
warrant a maximum 30 percent  rating.  Other scars (including 
linear scars) and other effects of scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under 
Diagnostic Code 7805, under which any disabling effect(s) not 
considered in a rating provided under Diagnostic Codes 7800-
7804 are evaluated under an appropriate diagnostic code.  38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805 (effective October 
23, 2008).  However, the Board notes that the October 2008 
revisions are specifically not applicable to pending claims, 
like the one here, unless the claimant indicates that he 
wants the revisions to be applicable to his claim.  Neither 
the Veteran nor his attorney has so indicated here.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record fails to 
support the assignment of an initial rating in excess of 10 
percent for ptosis, since the award of service connection.

Based on June 2001 and October 2004 VA examination and 
various VA outpatient treatment records, the Board concludes 
that the veteran's pupil of the left eye is not one-half or 
more obscured by his ptosis, and his ptosis is no more than 
moderately disfiguring under the criteria in effect prior to 
August 30, 2002.  On both VA examinations and during 
outpatient evaluations, visual acuity was correctable to 
20/20 in both eyes.  The Veteran has left lid ptosis, that 
is, drooping eyelid.  There was no visible or palpable tissue 
loss.  There was no discoloration or color contrast in the 
lid.  Photographs show a drooping left eyelid.  The Veteran 
had full and normal visual field testing, with no defects 
noted.  On VA outpatient examination in October 2004, 
intermittent left esotropia and diplopia was noted at only 
one position of gaze, approximately 30 degrees right superior 
(but diplopia mapping was not consistent with the veteran's 
ocular deviation or symptoms).  The October 2004 examiner 
indicated that the veteran's constant left lid ptosis did not 
seem to be significantly interfering with the veteran's 
superior vision to any degree in the left eye.  A June 2008 
VA brain and spinal cord examiner did not note any additional 
impairment attributable to the right facial nerve damage 
other than already described above.  If rated by the 
obscurity method under the provisions of Diagnostic Code 
6019, the veteran's ptosis is noncompensable because there is 
no obscurity of one-half of the left pupil or more.  Under 
Diagnostic Code 6019, the only other basis for a compensable 
rating would be to rate the veteran's ptosis based on 
disfigurement.

The October 2004 VA examiner did not find any associated 
disfigurement, noting that there was no visible or palpable 
tissue loss and no discoloration or color contrast in the 
lid.  However, unretouched photographs show a noticeable 
drooping left eyelid.  Based on this, in a November 2004 
rating decision, the RO likened the veteran's constant ptosis 
to no more than moderately disfiguring.  In the absence of 
severe disfigurement of the face, producing a marked and 
unsightly deformity of the eyelids, visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or of both eyes (including eyelids), the evidence of 
record does not warrant a 30 percent under either the former 
or revised rating criteria.  Therefore, since grant of 
service connection, the Board finds that an initial 10 
percent rating and no more is warranted for ptosis of the 
left eye, under the provisions of Diagnostic Code 7800 
effective prior to August 30, 2002.

C.  Other Considerations

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claims for higher initial 
ratings for anxiety and ptosis, to include staged ratings 
pursuant to the Fenderson and Hart decisions.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation.  Gilbert, 1 Vet. App. at 54; 38 C.F.R. 
§ 3.102.

Also considered by the Board is whether the veteran's anxiety 
and/or ptosis of the left eye warrants referral for 
extraschedular consideration.  The above determinations are 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no showing that 
the veteran's anxiety or ptosis reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an initial evaluation higher than the 50 and 10 percent 
ratings already assigned on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that either 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, neither condition is shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

V. Effective Date Claims

Generally, in service-connection and initial rating cases, 
the effective date is the date of receipt of service-
connection claim or the date entitlement arose, whichever is 
later.  However, if the claim is received within one year of 
separation from service, the effective date will be the day 
following the date of separation from service.  38 C.F.R. § 
3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1).  In cases where the evidence is received after 
the final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(2).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a). 

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However in increased rating claims, the law provides 
an exception to this general rule holding that the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
VA receives a claim within one year after that date.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  If the increase 
became ascertainable more than one year prior to the date of 
the claim, then the proper effective date would be the date 
of the claim.  In a case where the increase became 
ascertainable after the effective date of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2007).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Under the provisions of 38 C.F.R. § 3.157(a), if a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits. Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In this appeal, the veteran has requested retroactive 
benefits to January 1984, when his original claim for service 
connection was received, or at least February 1991, when he 
asked to reopen his claim for a right shoulder disability on 
the basis that all of his disabilities stem of his 1973 in-
service injury or are secondary to residuals of that injury.

While, as indicated above, the governing legal authority 
authorizes an effective date for the grant of service 
connection as early as the day after the date of the 
veteran's discharge if a claim for service connection was 
filed within one year of discharge, such is not the case 
here.  Simply stated, there was no pending claim for service 
connection for any disability prior to January 4, 1984, 
pursuant to which the benefits could have been granted.  
Moreover, the Board notes that the claim received in January 
1984 did not request service connection for ptosis, for 
anxiety, for a left arm or for a facial nerve disability.

In a March 1984 rating decision, the RO denied the veteran's 
original claim for service connection of a right brachial 
plexus injury (right shoulder disability).  Within the one-
year period following the March 1984 decision, the RO 
received records pertinent to the veteran's claim.  Although 
these records were negative for note of any specific right 
shoulder injury, they reflected that the veteran's cervical 
spine and neck areas, which anatomically includes the area of 
the brachial plexus, were evaluated coincident with a pre-
service motorcycle accident.  Post-service medical records 
considered by the RO in an April 1985 rating decision, 
although noting a history of in-service injury, did not 
contain a competent medical opinion dissociating the 
veteran's right shoulder disability from the documented pre-
service motorcycle accident.  

As the RO did not receive a timely filed NOD with regard to 
the April 1985 denial of service connection for a right 
shoulder disability, and the Board, in a June 2003 decision, 
found that CUE was not contained in either the March 1984 and 
April 1985 rating decisions, these decisions became final and 
are not subject to review based on the same facts extant at 
that time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

On February 20, 1991, the RO received the veteran's petition 
to reopen his previously denied claim for a right shoulder 
disability.

Subsequently, in a June 2000 decision, the Board reopened and 
granted service connection for a right shoulder disability 
due to right brachial plexus injury.  

In a statement dated July 11, 2000 and received on July 28, 
2000, the Veteran indicated that, in pertinent part, a GI 
disturbance, GAD, and ptosis of the left eye were secondary 
to and the result of his service-connected shoulder injury.

It was not until May 17, 2004, that the RO received a claim 
dated May 14, 2004 from the veteran's attorney for service 
connection for additional neurological injuries due to the 
1973 in-service injury, along with a letter dated May 5, 2004 
from Dr. R. M. S. enclosing a previously received report of 
neurological evaluations performed in December 2000 and 
January 2001.  Even though the RO had previously received a 
copy of the report of the neurological evaluations performed 
by Dr. R. M. S. in late 2000 and early 2001, the mere 
presence of medical evidence does not establish an intent on 
the part of the Veteran to seek secondary service connection 
for a left arm or right facial nerve damage.  Brannon v. 
West, 12 Vet. App. 32 (1998).

Thus, there is no documentation in the claims file prior to 
July 11, 2000 that can be construed as a claim for service 
connection for anxiety and ptosis of the left eye.  
Similarly, there is no documentation in the claims file prior 
to May 14, 2004 that can be construed as a claim for service-
connected benefits for left brachial plexus syndrome with 
ulnar neuropathy and for right facial nerve damage.  The 
Veteran has not alleged that he filed a claim for service 
connection for ptosis and for anxiety prior to July 11, 2000 
or for left brachial plexus syndrome with ulnar neuropathy 
and for right facial nerve damage prior to May 14, 2004.  
Hence, the veteran's assertions that he has had these 
service-connected disabilities since his discharge from 
service or that he should be granted service connection back 
to the date of his original claim for service connection for 
a right brachial plexus injury or, alternatively, to the date 
of receipt of his claim to reopen are to no avail.  In 
Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) rejected the appellant's argument that the 
provisions of 38 C.F.R. § 3.310(a) required an effective date 
for a secondary condition that is identical to the effective 
date for the primary (underlying) condition, holding that the 
effective date for service connection of a secondary 
condition cannot be earlier than the date on which the 
veteran applies for service connection for that condition.

In this case, there is no document that can clearly be 
construed as a claim for ptosis and/or for anxiety prior to 
July 11, 2000 and for left brachial plexus syndrome with 
ulnar neuropathy and/or for right facial nerve damage prior 
to May 14, 2004.  As such, there is no legal basis for 
granting an effective date earlier than July 11, 2000 for 
initial 10 and 50 percent ratings for ptosis and anxiety, 
respectively, or for service connection for left brachial 
plexus syndrome with ulnar neuropathy or for right facial 
nerve damage prior to May 14, 2004.  Rather, the governing 
legal authority makes clear that, under these circumstances, 
the effective dates can be no earlier than those already 
assigned, as they cannot be effective prior to the date of 
receipt of the claims upon which service connection was 
granted.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the award of 
initial ratings for ptosis and anxiety earlier than July 11, 
2000 and for grant of service connection for left brachial 
plexus syndrome with ulnar neuropathy and for right facial 
nerve damage earlier than May 14, 2004, is assignable, the 
claims for an earlier effective dates therefore must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Service connection for a GI disorder is granted.

Service connection for left auditory nerve damage is denied.

Service connection for brainstem damage, other than that 
already service connected, is denied.

An initial rating in excess of 50 percent for anxiety is 
denied.

An initial rating in excess of 10 percent for ptosis is 
denied.

An effective date prior to May 14, 2004 for the grant of 
service connection for left brachial plexus syndrome with 
ulnar neuropathy is denied.

An effective date prior to May 14, 2004 for the grant of 
service connection for right facial nerve damage is denied.

An effective date prior to July 11, 2000 for an initial 10 
percent rating for ptosis is denied.

An effective date prior to July 11, 2000 for an initial 50 
percent rating for anxiety disorder is denied.


REMAND

With regard to the claims for entitlement to an effective 
date prior to February 20, 1991 for the grant of service for 
right brachial plexus injury and for entitlement to initial 
ratings in excess of 50 percent for shoulder/elbow residuals 
and in excess of 40 percent for hand/wrist residuals of right 
brachial plexus injury, the Board notes that, in a May 2001 
notice of disagreement (NOD) the veteran's representative 
specifically disagreed with the May 2001 rating decision, in 
which the RO granted service connection for right brachial 
plexus injury and assigned initial ratings of 50 percent for 
shoulder/elbow residuals and 40 percent for hand/wrist 
residuals of right brachial plexus injury, effective February 
20, 1991.  Similarly, in a VA Form 9 dated November 25, 2008 
and received by the RO in December 2008, the veteran's 
attorney disagreed with the effective date assigned in a 
November 2008 rating decision issued in December 2008, in 
which the RO granted service connection for traumatic 
arthritis of the right shoulder and assigned an initial 20 
percent rating, effective July 11, 2000.  This statement is 
construed by the Board as an NOD with regard to the effective 
date assigned for right shoulder arthritis.  Specifically, 
the Veteran wants the grant of service connection back to 
1984 and higher initial ratings for residuals of his right 
brachial plexus injury.  By filing an NOD, the Veteran has 
initiated appellate review of these issues.  The next step in 
the appellate process is for the RO to issue to the Veteran 
an SOC.  See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  Consequently, these matters 
must be remanded to the RO for the issuance of a SOC.  The 
Board emphasizes, however, that to obtain appellate review of 
an issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).

Finally, the Board acknowledges that, during hearing 
testimony and in several submissions, the veteran's attorney 
has asked that VA consider a claim related to the alleged 
incompetence of the veteran's former VSO representative with 
regard to failure to file an appeal to an April 1985 rating 
decision; however, as stated by the RO in a letter dated May 
19, 2005, such allegations are not under VA's control or the 
Board's purview.
 
Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and 
his attorney an SOC addressing the claims 
for entitlement to an effective date 
prior to February 20, 1991 for the grant 
of service connection for right brachial 
plexus injury , for entitlement to an 
effective date prior to July 11, 2000 for 
the grant of service connection for 
traumatic arthritis of the right 
shoulder, and for entitlement to initial 
ratings in excess of 50 percent for 
shoulder/elbow residuals and in excess of 
40 percent for hand/wrist residuals of 
right brachial plexus injury.  Along with 
the SOC, the RO must furnish to the 
Veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to these issues.

The Veteran and his attorney are hereby 
reminded that appellate consideration of 
the matters identified above (entitlement 
to earlier effective dates for grant of 
service connection and entitlement to 
higher initial ratings for residuals of 
right brachial plexus injury) may be 
obtained only if a timely appeal is 
perfected to the issue(s).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


